WANAMAKER, J.
1. Since the Constitution of 1912 became operative, all municipalities derive all their “powers oi local self-government” from the constitution direct, by virtue of Section 3, Article XVIII, thereof.
*4852. The power to establish, open, improve, maintain and repair public streets within the municipality, and fully control the use of them, is included within the term “power of local self-government.”
3. The above constitutional grant of power to municipalities is self-executing in the sense that no legislative action is necessary in order to make it available to the municipality.
4. The exercise of “all powers of local self-government,” as provided in Article XVIII, Section 3, is not in any wise dependent upon or conditioned by Section 7, Article XVIII, which provides that “a municipality may adopt a charter,” etc.
5. The grant of power in Section 3, Article XVIII, is equally to municipalities that do adopt a charter as well as those that do not adopt a charter, the charter being only the mode provided by the constitution for a new delegation or distribution of the powers already granted in the constitution. (State, ex rel. City of Toledo, v. Lynch,, Aud., 88 Ohio St., 71, disapproved upon the proposition that a charter is a prerequisite to the evercise of home-rule powers under Section 3, Article XVIII.)
6. A municipal ordinance denying to a motor bus company for hire the right" to use a municipal street for the purpose of a motor bus stop or station to let offi or take on passengers is within the constitutional grant of municipal power and therefore is a valid ordinance.
Judgment reversed.
Marshall, C. J., Day and Allen, JJ., concur. Robinson, Jones and Matthias, JJ., dissent.